Citation Nr: 0007795	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  94-44 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased evaluation for service-connected 
residuals of fracture of the carpal navicular, left wrist 
(postoperative), currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel





INTRODUCTION

The veteran served on active duty from April 1977 to April 
1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1994 rating decision by the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, granted the veteran 
an increased (compensable) evaluation, to 10 percent, for 
service-connected residuals of fracture of the carpal 
navicula, left wrist (postoperative).  

The documents associated with the file show that on the 
veteran's substantive appeal, he had requested a hearing at 
the RO before a traveling Board Member.  The RO duly 
scheduled him for the requested hearing and, in a December 
1996 letter, informed him that his hearing was to take place 
on January 9, 1997.  The letter was sent to his last known 
mailing address and there were no indications in the file 
that it was returned by the postal service as undeliverable.  
Thereafter, the veteran failed to appear for the hearing and 
provided no excuse for his absence.  All subsequent 
communication and correspondence between the RO and the 
veteran and his representative do not show that he requested 
to be rescheduled for another hearing.


REMAND

The veteran contends that his service-connected residuals of 
fracture of the carpal navicula, left wrist (postoperative), 
are worse than is reflected by the 10 percent rating 
currently assigned, and that a higher evaluation is 
warranted.  His claim for an increased rating is thus well-
grounded in that it is not inherently implausible.  38 
U.S.C.A. § 5107(a) (West 1991).  VA therefore has a duty to 
assist him in developing the facts pertinent to his claim.  
38 C.F.R. § 3.159 (1999); Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992); Littke v. Derwinski, 1 Vet. App. 90 (1990).

The veteran's service medical records show that during 
active duty, in March 1981, he fractured his left navicular 
and his left wrist was set in a cast.  At the time of his 
separation from service in April 1981, his left wrist was 
still set in case to treat the fractured bone.  In a 
September 1982 decision, the RO granted him service 
connection and a noncompensable evaluation for his fractured 
left wrist.  The records show that he is right-handed.  

Private medical records from Northern Westchester Hospital 
Center show that in April 1993, the veteran was diagnosed 
with a nonunion fracture of his left navicular.  To treat 
the condition, he underwent surgery for a bone grafting 
stabilization procedure of his left wrist.  

In May 1993, the veteran reopened his claim and applied for 
an increased (compensable) evaluation for his service-
connected left wrist.  

Post-surgical treatment reports from Northern Westchester 
Hospital Center show that in June 1993, the veteran was 
noted to have good range of motion of his left wrist, but 
with soreness when the wrist was held in certain positions.  

In a June 1994 rating decision, the RO granted the veteran a 
temporary total evaluation, under the provisions of 38 
C.F.R. § 4.30, for post-surgical convalescence for surgical 
treatment of his service-connected left wrist disorder.  The 
effective dates for the temporary total rating award 
commenced on the date of his April 1993 surgery and ended on 
the last day of June 1993.  Immediately thereafter, 
effective the first day of July 1993, an award of a 10 
percent evaluation commenced. 

The report of a July 1994 VA examination shows that the 
veteran complained of left wrist pain and loss of strength.  
Objective examination noted weakness of left-handed grip, a 
two-inch scar on the dorsum of his left wrist secondary to 
the old navicular fracture, and some radiation of pain on 
tapping of the anterior of his left wrist.  No swelling or 
external deformity was observed.  Range of motion testing 
shows that he had left forearm pronation to 85 degrees, left 
forearm supination to 90 degrees, radial deviation to 15 
degrees, ulnar deviation to 40 degrees, palmar flexion to 80 
degrees, and wrist dorsiflexion (extension) to 65 degrees.  
X-rays of the left wrist revealed deformity of the navicular 
bone secondary to partial resection and also degenerative 
changes at the site of the radio-navicular joint.  The 
diagnoses were status post surgery of the left navicular, 
deformity of the left carpal navicular, and degenerative 
changes at the radio-navicular joint.

In his substantive appeal, the veteran contended that pain 
and reduced strength in his left wrist caused him to 
experience substantial industrial impairment. Specifically, 
he reported that he had once been employed as a manual 
laborer in the construction industry, but that he had to 
leave this career to take lesser-paying work because of his 
left wrist disability. 

In DeLuca v. Brown, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter "the 
Court") held that in evaluating a service-connected 
disability involving a joint, the Board erred in not 
adequately considering functional loss due to pain under 38 
C.F.R. § 4.40 (1999) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1999).  The Court held that 
Diagnostic Codes pertaining to range of motion do not 
subsume 38 C.F.R. § 4.40 and § 4.45, and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 (1999) does 
not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
use during flare-ups.  The Court remanded the case to the 
Board to obtain a medical evaluation that addressed whether 
pain significantly limits functional ability during flare-
ups or when the joint is used repeatedly over time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibits weakened movement, 
excess fatigability, or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability or incoordination.  

The VA examination of record does not fully satisfy the 
mandates set forth in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The issue of functional loss due to pain and 
weakness of the left wrist joint were not adequately 
discussed in the VA examiner's report.  In light of the 
absence of this necessary information, a new examination is 
required.  In addition, a special neurological examination 
should be ordered to determine whether the veteran has any 
neurological manifestations which are attributable to his 
service connected left wrist disability, in view of the 
radiating pain observed on examination when the anterior of 
his left wrist was tapped.  The two-inch scar on the dorsum 
of his left wrist, secondary to the old navicular fracture, 
should also be examined to determine whether or not the scar 
is tender, painful, poorly nourished, ulcerated and/or 
adherent to the underlying tissues, and whether or not it 
contributes to limitation of motion or pain on motion of his 
left wrist.  

The veteran, in his substantive appeal, has presented 
contentions which, if substantiated by the medical record, 
may indicate that his left wrist disorder presents such an 
exceptional or unusual disability picture, with related 
factors as marked interference with employment, that the 
application of the regular schedular standards is rendered 
impractical.  The Board therefore advises the RO to also 
consider whether or not the veteran's claim warrants 
referral to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for extraschedular 
consideration under the provisions of 38 C.F.R. § 
3.321(b)(1) (1999).

Finally, the Board stresses to the veteran that, although 
the VA has a duty to assist the veteran with the development 
of the evidence in connection with his claim, the duty to 
assist is not always a one-way street.  38 U.S.C.A. 
§ 5107(a) (West 1991); Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Federal regulations provide, in pertinent part, 
as follows:

§ 3.655  Failure to report for 
Department of Veterans Affairs 
examination. 

(a) General.  When entitlement or 
continued entitlement to a benefit 
cannot be established or confirmed 
without a current VA examination or 
reexamination and a claimant, without 
good cause, fails to report for such 
examination, or reexamination, action 
shall be taken in accordance with 
paragraph (b) or (c) of this section as 
appropriate.  Examples of good cause 
include, but are not limited to, the 
illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of 
hospital observation when required by 
VA. 

(b)  Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an 
original compensation claim, the claim 
shall be rated based on the evidence of 
record.  When the examination was 
scheduled in conjunction with any other 
original claim, a reopened claim for a 
benefit which was previously disallowed, 
or a claim for increase, the claim shall 
be denied. 

38 C.F.R. § 3.655(a),(b) (1999).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should request the names and 
addresses of all VA and private medical 
care providers, if any, who have treated 
the veteran since 1992 for complaints 
related to the service connected left 
wrist disability.  After securing the 
necessary releases, the RO should obtain 
these records not already included in 
the evidence and permanently associate 
them with the claims file, pursuant to 
38 C.F.R. § 3.159 (1999). 

2.  Following completion of the above 
actions, the veteran should be afforded 
new VA orthopedic and neurological 
examinations to determine the severity 
of his service connected residuals of 
fracture of the carpal navicula, left 
wrist (postoperative).  The claims 
folder, including this Remand, must be 
made available to the examiners for 
review before the examinations.  All 
indicated tests and studies should be 
performed.  The examiners should address 
the following:

Special instructions for the 
orthopedic examiner: 

a.  The orthopedic examiner should 
provide the ranges of motion in 
degrees of the left wrist on 
dorsiflexion (extension), palmar 
flexion, ulnar deviation and radial 
deviation, and indicate the normal 
ranges of motion.  

b.  The orthopedic examiner should 
provide the ranges of motion in 
degrees of the left forearm on 
pronation and supination, and 
indicate the normal ranges of 
motion.  

c.  The examiner should indicate 
whether the veteran's left wrist 
and hand exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disability.  
These determinations must be 
expressed in terms of the degree of 
additional range of motion loss of 
the left wrist on dorsiflexion 
(extension), palmar flexion, ulnar 
deviation and radial deviation, and 
of the left forearm on pronation 
and supination, due to any weakened 
movement, excess fatigability or 
incoordination.  If any 
determination cannot be made, the 
examiner should indicate the 
reason(s) why.

d.  The examiner should also be 
asked to express an opinion on 
whether pain could significantly 
limit functional ability during 
flare-ups or when the veteran's 
left wrist is used repeatedly over 
time.  This determination must also 
be portrayed in terms of the degree 
of additional range of motion loss 
of the left wrist on dorsiflexion 
(extension), palmar flexion, ulnar 
deviation and radial deviation, and 
of the left forearm on pronation 
and supination, due to pain on use 
or during flare-ups.  If this 
determination cannot be made, the 
examiner should indicate the 
reason(s) why.

e.  The examiner should present an 
opinion as to whether or not the 
limitation of motion of the 
veteran's left wrist as a result of 
functional loss due to pain and 
weakness is analogous to 
unfavorable ankylosis in any degree 
of palmar flexion, or in any degree 
of ulnar or radial deviation, or if 
it is essentially ankylosed in any 
other position except for 
favorable, with the standard for 
favorable wrist ankylosis being 20 
to 30 degrees of dorsiflexion.

f.  If the examiner determines that 
the veteran's limitation of motion 
of his left wrist is analogous to 
extremely unfavorable ankylosis, he 
should provide an opinion as to 
whether it is essentially akin to 
loss of use of the veteran's left 
hand.

g.  The physician should examine 
the two-inch scar on the dorsum of 
his left wrist, secondary to the 
old navicular fracture, and make 
the following determinations:
  
(1)  Is the scar is tender, 
painful, poorly nourished, 
ulcerated and/or adherent to the 
underlying tissues?

(2)  Does the scar contribute to 
any limitation of motion or pain on 
motion of the veteran's left wrist?

Special instructions for the 
neurological examiner:

a.  The examiner should determine 
if it is at least as likely as not 
that the veteran has any 
neurological abnormalities of is 
left hand, wrist and forearm which 
are attributable to the service-
connected left wrist disability.   

b.  If the answer to the question 
above is in the affirmative, the 
neurological findings should be 
described in detail.  The examiner 
should assess the severity of the 
symptoms and the frequency of their 
recurrence or their persistence.  
Any nerve affected should be 
identified.

3.  Thereafter, the RO should take 
adjudicatory action on the veteran's 
claim of entitlement to an increased 
evaluation in excess of 10 percent for 
his service-connected residuals of 
fracture of the carpal navicula, left 
wrist (postoperative), to include the 
scar on the dorsum of his left wrist, 
secondary to the old navicular fracture.  
The RO should also consider whether his 
claim warrants referral to the Chief 
Benefits Director or the Director, 
Compensation and Pension Service, for 
extraschedular consideration under the 
provisions of 38 C.F.R. § 3.321(b)(1).  
In addition, the RO should adjudicate 
the issue of whether any neurological 
symptomatology in his left hand, wrist 
and forearm are a manifestation of the 
service connected residuals of fracture 
of the carpal navicula, left wrist 
(postoperative).  

4.  If the veteran's claim for an 
increased evaluation in excess of 10 
percent for his service-connected left 
wrist disability remains unfavorable to 
him, a Supplemental Statement of the 
Case should be issued, and all parties 
should be afforded a reasonable 
opportunity to respond.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purposes of 
this remand are to develop the record and to afford the 
veteran due process of law.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this 
remand may be give a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


